UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5005


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SAJJAD NAZAR MAHAR, a/k/a Ali Mahar,       a/k/a   Alli   Mahar,
a/k/a Ali Maher, a/k/a Alli Maher,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cr-00281-RWT-1)


Submitted:   June 30, 2011                 Decided:   July 11, 2011


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F.X. Becker, Rockville, Maryland, for Appellant. David
Ira   Salem,  Assistant  United  States  Attorney,  Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Sajjad    Nazar         Mahar      appeals       the    district        court’s

judgment entered pursuant to his guilty plea to seventeen counts

of mail fraud, wire fraud and money laundering.                                  Counsel for

Mahar has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), in which he reviews the proceedings but asserts

that there are no meritorious issues for appeal.                                   Mahar has

filed a pro se supplemental brief contending that his guilty

plea      was    involuntary         and     alleging       ineffective        assistance      of

counsel.         Finding no error, we affirm.

                 Mahar     first         asserts      that       his    guilty     plea       was

involuntary.         We have thoroughly examined Mahar’s Fed. R. Civ.

P.   11    hearing        and    conclude        based      on   his    statements       at   the

hearing that his guilty plea was knowing and voluntary.                                  Absent

compelling         evidence         to    the    contrary,        the    “truth     of    sworn

statements         made    during        a   Rule     11     colloquy     is     conclusively

established.”            United States v. Lemaster, 403 F.3d 216, 221-22

(4th Cir. 2005); see also Blackledge v. Allison, 431 U.S. 63, 74

(1977) (holding that a defendant’s declaration at the Rule 11

hearing         “carr[ies]      a    strong      presumption       of    verity”);       United

States v. DeFusco, 949 F.2d 114, 119 (4th Cir. 1991) (concluding

that a defendant’s statement at a Rule 11 hearing that he was

neither         coerced    nor      threatened        was    “strong     evidence        of   the



                                                  2
voluntariness of his plea”).                  We thus find that Mahar’s claims

in this regard are without merit.

           Mahar          next    asserts      that    both     trial      and      appellate

counsel were ineffective.                  Claims of ineffective assistance of

counsel generally are not cognizable on direct appeal.                                 United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997).                               Rather, to

allow for adequate development of the record, a defendant must

bring his claims in a 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    Id.       An exception exists where the record conclusively

establishes          ineffective           assistance.              United       States      v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                                 Because the

record in this case does not conclusively establish ineffective

assistance      of    counsel,        we    find    that    Mahar’s      claims      are    not

cognizable in this appeal.

           We have examined the entire record in this case in

accordance      with      the    requirements         of    Anders,      and   we    find    no

meritorious      issues         for   appeal.         Accordingly,        we     affirm     the

judgment   of    the       district        court.      At    this    juncture,       we    deny

counsel’s motion to withdraw.                  This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                                If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this   court         at    that       time     for     leave        to    withdraw         from

                                               3
representation.   Counsel’s motion must state that a copy of the

motion was served on the client.      Finally, we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            AFFIRMED




                                  4